Case 1:21-cv-01342-NLH-AMD Document 1 Filed 01/28/21 Page 1 of 14 PageID: 1




 Nicholas Kyle Martino,
     Plaintiff, in pro per

              v.                                Civ. No. _ _ _ _ _ __

 United States Department of Justice,
      Defendant




         COMPLAINT REGARDING DEFENDANT VIOLATIONS
                    OF 5 USC § 552 AND. §552a



 I. Introduction

       This Complaint is an action under the Freedom of Information Act, 5

 USC § 552 (hereinafter "FOIA") and the Privacy Act, 5 USC § 552a. Plaintiff

 Nicholas Kyle Martino (hereinafter "Plaintiff"), in propria persona, seeks to

 compel the United States Department of Justice (hereinafter "DOJ") to comply

 with the agency's obligations under FOIA and the Privacy Act. This complaint

 arises from two separate FOIA requests that were submitted by Plaintiff to the

 Federal Bureau of Investigation (hereinafter "FBI") and the United States

 Marshals Service (hereinafter "USMS") in December of 2020.




                                         1
Case 1:21-cv-01342-NLH-AMD Document 1 Filed 01/28/21 Page 2 of 14 PageID: 2




          Plaintiff is a petitioner filing in propria persona and this Court has a legal

 and ethical obligation to construe Plaintiff's claims liberally. This Court has a

 legal and ethical obligation to grant Plaintiff relief wherever possible and by

 whatever avenue possible, even if Plaintiff does not specifically request the

 Court do so. Plaintiff has made every effort to comply with this Court's styling

 and formatting policies.



 II. Jurisdiction and Venue

       This Court has jurisdiction over this Complaint pursuant to 28 USC §

 1331, 5 USC § 552(a)(4)(B) and 5 USC§ 552a(g)(l)(B). Venue properly lies in

 this District under 5 USC§ 552(a)(4)(B) and 5 USC § 552a{g)(S). Pursuant to

 §552(a)(4)(B), Plaintiff elects to proceed in his District of residence for the

 prosecution of this Complaint.



 III. Parties

       Plaintiff is a 21-year-old citizen of the State of New Jersey, a member

 State of the United States. Plaintiff is an "individual" as defined in 552a(a)(2)

 and has grounds to sue in this action. Defendant is an "agency" within the

 meaning of 5 USC § 552(f) and 5 USC§ 552a(a){l) and is liable to suit in this

matter.



                                            2
Case 1:21-cv-01342-NLH-AMD Document 1 Filed 01/28/21 Page 3 of 14 PageID: 3




 IV. Factual Background

    1.   Plaintiff is a 21-year-old citizen of the State of New Jersey, a member

         State of the United States.

    2. Plaintiff was under criminal investigation by the FBI from about April

         2015 until December 2016.

    3. Plaintiff was criminally prosecuted in the Western District of Texas in

         2016 in case numbers 1:16-cr-507 and 4:17-cr-054-DC.

    4. Plaintiff was officially interviewed by the FBI at least thrice: while in

         custody in February 2,017, while in custody on March 23 rd , 2017, and in

         July 2017. During all of these interviews, the interviews were recorded

         and investigative summaries (FD-302s) were produced.

    5. Plaintiff was opened as a confidential human source (CHS) by the FBI on

         April 26th, 2017. Plaintiff's official CHS cryptonym/identifier was

         OSPREY. Plaintiff's confidential human source coordinator {CHSC; also

         referred to as a "handler") was FBI Cybercrime Special Agent Brittni L.

         Svihra. Plaintiff, as a CHS, also worked in tandem with two agents from

         the FBI Miami Field Office, known only to Plaintiff as "Seth" and

         "Steven". "Seth" was an FBI Special Agent, presumably in the

         Cybercrime division, and "Steven" was a task force officer presumably

         with the Organized Crime Task Force and the Joint Terrorism Task Force.

         All of these facts were officially confirmed by the DOJ in Plaintiff's

                                           3
Case 1:21-cv-01342-NLH-AMD Document 1 Filed 01/28/21 Page 4 of 14 PageID: 4




         sentencing hearing dated November 26 th, 2020. In the Government's

         sentencing submissions, the Assistant United States Attorney (an agent of

         the DOJ) publicly spoke of 'Plaintiff's work with the FBI as a CHS and

         included one of Plaintiff's FD-302s in the Government's sentencing

         submission as well as, a "payment receipt" from the FBI with Plaintiff's

         cryptonym, OSPREY, on the document. See US v. Martino, (D.N.J. 2017)

         1:17-cr-240-NLH Dkt. Nos. 64 and 72, Sentencing Materials by the

         Government and Transcript of Sentencing, respectively.

   - 6. In April and May of 2017, Plaintiff, as a CHS, worked with the

         aforementioned three agents in multiple cybercrime-related

         investigations, including but not limited to: an investigation against

         United States Citizen Vincent Canfield (this is a business alias assumed

         by this individual), the system administrator of the e-mail website cock.Ii

         and the upload service cocaine.ninja, an investigation against Joshua

         Haag, a self-reputed hacker, cyber terrorist, and child pornographer, and

         Plaintiff also supplied information regarding various other ongoing

         investigations by the FBI. Id.

    7. In July of 2017, Plaintiff supplied information to the FBI regarding a

         bomb threat. Id.

    B.   In October of 2017, the FBI officially closed Plaintiff as a CHS. Id.

    9. In about October of 2017, Plaintiff was under surveillance by the USMS.

                                           4
Case 1:21-cv-01342-NLH-AMD Document 1 Filed 01/28/21 Page 5 of 14 PageID: 5




    10. In October of 2017, Plaintiff was charged by way of complaint for

       violating his conditions of Federal Probation and was released on bail.

    11. Plaintiff was under intermittent surveillance by the USMS through

       October of 2017 until July of 2018, when he was again charged with

       additional violations of his release conditions and was incarcerated in the

       Federal Bureau of Prisons until September 25 th, 2020.

    12. For unknown reasons, and likely extrajudicially, the USMS began

       pertinent surveillance of Plaintiff shortly after his release from custody.

       The surveillance tactics by USMS included the use of human intelligence,

       use of an IMSI-catcher or cell-site-simulator device (which Plaintiff had a

       third-party verify was in the immediate vicinity of his residence), and

       agents physically following Plaintiff on foot and in vehicles to and from

       his residence, and possibly surveillance of Plaintiff using thermal imaging

       or recording equipment.

    13. A meeting was scheduled on or before October 28 th, 2020 between

       Plaintiff and the USMS to take place at the Camden, NJ United States

       District Courthouse, although this meeting was construed to Plaintiff to

      be an initial reporting to the Probation Office in-line with his terms of

       Supervised Release. Plaintiff had no knowledge of the real purpose of the

      meeting. The meeting,was scheduled for November 10th •

   14. On November 10th, 2020, at the Courthouse, two USMS Deputy Marshals

                                          5
Case 1:21-cv-01342-NLH-AMD Document 1 Filed 01/28/21 Page 6 of 14 PageID: 6




       interviewed Plaintiff stating that they received "confidential information"

       that Plaintiff somehow wanted to "harm" his former Supervising Officer

       Christine M. Rennie. These allegations are untrue and unfounded.

       Plaintiff assured the Marshals that these allegations were untrue and that

       he did not intend anyone harm.

    15. Directly after the meeting, Plaintiff received a text message from his

       current Supervising Officer stating that the "[M]arshals said they consider

       the matter closed after today's meeting. They asked me to pass that

       message to you and stated nobody is watching you".

    16. Sometime in November 2020, Plaintiff left his residence for a period of

       approximately four hours. When Plaintiff returned, he noticed clear

       screwdriver-like pry marks on the exterior door to his residence, his

       bedroom door, and a closet door inside his bedroom. All of these doors

       remain closed and locked at all times and the marks were not noticed by

       Plaintiff until this time. No one was home at this time. The door frame

       near the door jamb of Plaintiff's bedroom door was damaged enough at

      this time to have been clearly noticeable at any other time. No items

       grossly appeared to be stolen or moved within Plaintiff's domicile.

      Plaintiff did not file a police report because no items appeared to have

      been stolen, and while all doors remained locked, it was clear that

      someone had gained entry into Plaintiff's home (by the assumption that

                                         6
Case 1:21-cv-01342-NLH-AMD Document 1 Filed 01/28/21 Page 7 of 14 PageID: 7




          one could not have attempted to have pried his closet door open without

          entering his locked room and locked home). Plaintiff, while he currently

          has little evidence to support this theory, believes that agents of the DOJ

          extrajudicially entered his home.

    17. In December of 2020, Plaintiff received information from an in-house

          anonymous source who was familiar with the ongoing USMS

          surveillance. The source relayed information indicating that the USMS

          still had Plaintiff actively under surveillance as of December and that

          Plaintiff was under surveillance for some time.

    18. The physical surveillance of Plaintiff by the USMS continued until at

          least Christmastime of 2020.

    19. On December l5\ 2020, Plaintiff submitted multiple proper FOIA/PA

          requests to the FBI and the USMS.

    20. The FOIA/PA request submitted to the FBI is FOIA Request #1482228-

          000. It was submitted to the FBI by way of First-class US Mail on

          December l5t, 2020 and was marked as received by the FBI on December

          3rd, 2020.

    21.   The FOIA/PA request submitted to the USMS does not have a FOIA

          Request number to the knowledge of Plaintiff and Plaintiff has been

          unable to obtain it. The request was first submitted on December l5\

          2020. Plaintiff did not receive any confirmation from the USMS that the

                                              7
Case 1:21-cv-01342-NLH-AMD Document 1 Filed 01/28/21 Page 8 of 14 PageID: 8




       FOIA/PA request was received.

    22. On or about the week of December 14 th, 2020, Plaintiff called the USMS

       Public Liaison to ascertain the status of his first request. The USMS failed

       to answer multiple telephone calls. After multiple calls, Plaintiff called

       the main USMS contact number and was told a public liaison officer

       would answer his next call to the FOIA Public Liaison Office. Plaintiff

       once again called the USMS FOIA Public Liaison Office and was greeted

       by a female employee. When Plaintiff voiced his concerns to the

       employee, she admitted that there was no possible way for her to

       ascertain the status of a certain FOIA/PA request and that Plaintiff should

       resubmit his FOIA/PA to the USMS.

    23. On December 23 rd, 2020, Plaintiff mailed a second FOIA/PA request to

       the USMS by way of Certified First-class US Mail. The receipt number

       of the Certified Mail is 70182290000020754900. The United States

       Postal Service marked the second FOIA/PA as delivered on January 5 th,

       2021. The second FOIA/PA request was identical to the first request

       except for a change of date ranges in the request (due to the second

       request being mailed later than when it was originally written and

       submitted as the first request).

    24. On January 19th , 2021, Plaintiff attempted to once again call the USMS

       FOIA Public Liaison Office to ascertain the status of his request. Plaintiff

                                          8
Case 1:21-cv-01342-NLH-AMD Document 1 Filed 01/28/21 Page 9 of 14 PageID: 9




          called multiple times and received no answer. Plaintiff then attempted to

          call the Office of Government Information Services (OGIS) and did not

          receive an answer. Plaintiff called the USMS main number in an attempt

          to get in contact with the USMS Office of General Counsel, was placed

          on hold and transferred, then yet again did not receive an answer to his

          phone call. Plaintiff received no answer or response from either the

          USMS nor the OGIS regarding the second request at any time.

    25.   This complaint timely follows.



 V. Claims

          A. Count I: Constructive denial to access of records by the FBI

          For purposes of this section, paragraphs 1- 8, 10, 18, 19, and 24 of

 section IV of this Complaint are re-alleged herein. Plaintiff filed his FOINPA

 request with the FBI on December 1st, 2020 asking for the following

 information on himself that may be retained in records by the FBI and/or CJIS

 (a division of the FBI):

    • records of Plaintiff's criminal history

    • records of surveillance conducted by the FBI on Plaintiff

    • investigatory records regarding Plaintiff

    • records regarding Plaintiff's use as a CHS by the FBI

          Plaintiff supplied additional information to the FBI that could help in

                                            9
Case 1:21-cv-01342-NLH-AMD Document 1 Filed 01/28/21 Page 10 of 14 PageID: 10




   processing his request. The FBI's "FOIA/PA Status" online portal showed that

   the FBI was searching its indices for potentially responsiv_e records relating to

   this request on January 13th, 2020 - more than a month after the FBI received

   Plaintiff's request and after the 20 working day deadline that the FBI is required

   to respond within pursuant to §552(a)(6)(A)(i). Plaintiff did not receive any

   correspondence from the FBI requesting Plaintiff's consent to an extension of

   this deadline or a notice or request of any extension. Pursuant to §552(a)(6)(C),

  because the DOJ failed to comply with the time limits of §552(a)(6) in

  responding to this request, Plaintiff is deemed to have exhausted his

  administrative remedies. By a matter of law, the FBI and the DOJ are delinquent

  of their duties and in violation of §552 and §552a. Regarding the requested

  information about Plaintiff's work as a CHS, the exemption listed at §552(c)(2)

  does not apply because Plaintiff is not a third-party requesting this information,

  but is rather requesting documents on himself.



         B. Count II: Constructive denial to access of records by the USMS

         For purposes of this section, paragraphs 1, 3, and 9 - 25 of section IV of

  this Complaint are re-alleged herein. Plaintiff filed his first FOIA/PA request

  with the USMS on December 1st, 2020 asking for the following information on

  himself that may be retained by the USMS:

     • records of Plaintiff's criminal history

                                           10
Case 1:21-cv-01342-NLH-AMD Document 1 Filed 01/28/21 Page 11 of 14 PageID: 11




      •   records of surveillance conducted by the USMS on Plaintiff

      •   records of a closed USMS investigation conducted on Plaintiff from

          about September 2020 until about November 2020 regarding Plaintiff

          allegedly being a threat to his former United States Probation Office

          Supervising Officer

          On or about the week of December 14th, 2020, Plaintiff called the FOIA

  Public Liaison Office of the USMS in an attempt to ascertain the status of his

  request since he did not receive a confirmation letter regarding the USMS 's

  receipt of his request. Plaintiff was advised to file a second FOIA/PA request

  with the USMS. On December 23 rd, 2020, Plaintiff mailed an identical FOIA/PA

  request to the USMS by way of Certified First-class US Mail to ensure that the

  request would be delivered to the USMS. The second request was received by

  the USMS on January 5t\ 2021. On January 19t\ 2021, again after receiving no

  correspondence regarding the USMS's receipt of his request, Plaintiff attempted

  to call the USMS FOIA Public Liaison Office and the OGIS and received no

  responses from either. This delinquency of the USMS is arguably in violation of

  §552(a)(7)(A) and (B). The USMS likely received Plaintiff's first FOIA/PA

  request sometime in December 2020 and received his second (identical) request

  on January 5th, 2020. Almost two months have passed since the USMS received

  Plaintiff's first request and while the second request is technically premature of

  that same deadline, it is identical to the first; the request has ripened long passed

                                           11
Case 1:21-cv-01342-NLH-AMD Document 1 Filed 01/28/21 Page 12 of 14 PageID: 12




  the 20 working day deadline that the USMS is required to respond within

  pursuant to §552(a)(6)(A)(i). Pursuant to §552(a)(6)(C), because the DOJ failed

  to comply with the time limits of §552(a)(6) in responding to this request,

  Plaintiff is deemed to have exhausted his administrative remedies. Plaintiff did

  not receive any correspondence from the USMS requesting Plaintiff's consent

  to an extension of this deadline or a notice or request of any extension. Plaintiff

  exercised abundant due diligence in attempting to contact the USMS about his

  requests. By a matter of law, the USMS and the DOJ are delinquent of their

  duties and in violation of §552 and §552a. Regarding the requested information

  about the investigation against Plaintiff, the exemption listed at §552(c){l){A)

  and (B) does not apply in this case because Plaintiff is fully aware of the

  investigation and the disclosure of these records likely will not interfere with

  any possible enforcement proceedings because USMS has already closed the

  investigation.



  VI. Conclusion

         By a matter of law, Defendant has failed in its obligation to comply with

  5 USC § 552 and 5 USC § 552a regarding their response to Plaintiff's FOIA/PA

  requests and also the disclosure of the requested records. Plaintiff is therefore

  entitled to relief in this matter.



                                           12
Case 1:21-cv-01342-NLH-AMD Document 1 Filed 01/28/21 Page 13 of 14 PageID: 13




  VII. Prayer for relief

        Plaintiff prays for any and all relief that he may be entitled to in this

  matter, including an Order being entered compelling the DOJ to respond to his

  FOWPA requests with any disclosable information in response to both of his

  requests. Pursuant to §552(a)(4)(A)(viii)(I), any and all search fees for either

  FOIA/PA must be waived.



                                                       Respectfully submitted,
                                                       n_;__ ~~'--......-____
                                                       Nicholas Martino,
                                                       in pro per        I   fZS-/ 2.C




                                          13
Case 1:21-cv-01342-NLH-AMD Document 1 Filed 01/28/21 Page 14 of 14 PageID: 14




                IN THE UNITED STATES DISTRICT COURT FOR
                       THE DISTRICT OF NEW JERSEY


  Nicholas Kyle Martino,
      Plaintiff, in pro per

               v.                                 Civ. No. _ _ _ _ _ __

  United States Department of Justice,
       Defendant




                              CERTIFICATE OF SERVICE


        WHEREFORE, on this         2_CS"+h day of    Januo.ri                2021,

  I, Plaintiff, Nicholas Kyle Martino, in propria persona, do hereby certify that I

  placed a true and correct original copy of Plaintiff's Complaint Regarding

  Defendant Violations of 5 USC§ 552 and §552a in the US Mail and served a

  copy upon the Court.

        Signed and executed pursuant to 28 USC § 1746.



                                                      Respectfully submitted,

                                                      -n-.;___~
                                                      Nicholas Martino, I/Z    ::,/zo
                                                      in pro per
